Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 18-20, 22, 24-26, 28, 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20110136463 A1 to Ebdon; Deren G. et al. in view of US 20090270065 A1 to Hamada; Kazuyuki et al.

Re: Claim(s) 18, 24, 31
Ebdon discloses a method of providing real-time evacuation information for evacuating a building, the method being performed by an evacuation management system (EMS) that is connected to a
the method comprising: receiving an alarm notification associated with the building (Fig. 4 and 0031 - after an emergency threat is detected, a building emergency management server receives notification of a fire alarm and uses an alarm system to notify individuals present of the emergency situation); 
obtaining information about facilities within the building (0031 - The emergency alert received at the server may include an indication of the location of the emergency event, such as a campus or building zone … The building server 20 sends suggested evacuation routes to the agents 13 (step 204).  0025-0026 - The egress agent 13 is configured to receive data from the premises' emergency systems or centralized emergency system, other agents, and the user … The egress agent 13 may receive information regarding the emergency plan, floor plan, emergency routes, exits, muster points, etc., at the time of emergency); 
receiving position information of a plurality of personal 
while there are personal 10 is then able to determine an emergency response (step 102) that is specific to the device and in particular is dependent on the location of the device within the region of interest); 
defining real-time guidance information specific to each personal 
and sending the real-time guidance information via the 
iterating the obtaining, the receiving position information, the determining, the defining, and the sending until all persons carrying a personal and 0034 – objective of the guidance is to direct users to safety.  0020 - The device's position may be tracked, either within the device or by sending positional information from the device to the server. The emergency response, in particular evacuation instructions, may be updated as the user progresses along an evacuation path, thereby providing "turn-by-turn" instructions.  The Examiner points out that it is implied that the positioning and directing of a user is repeated until a user has reached a point of safety).
Ebdon does/do not appear to explicitly disclose that the personal devices within the ETMS are UWB devices.  
However, attention is directed to Hamada which discloses said limitation (Abstract and 0008 - An object of the present invention is to provide a system which (i) provides a user with easy operation procedures, (ii) provides the user with an evacuation route suitable for a real-time situation, and (iii) evacuates the user successfully and safely while making the user feel secure. An evacuation route obtaining system of the present invention, includes: a mobile terminal apparatus; and a plurality of evacuation directive apparatuses being connected with the mobile terminal apparatus via a network.  0035 - the communication section 102 employs a UWB communication, and the wireless network between the mobile terminal apparatus 101 and the plurality of display apparatuses 111 is a UWB wireless network. UWB is an abbreviation for "ultrawideband", and is often called "Wireless USB").
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Ebdon invention by employing the teaching as taught by Hamada to provide the ability to utilize UWB as a communication protocol in the similar system as taught by Ebdon.  The motivation for the combination is given by Hamada (0002 - The present invention relates to a system for appropriately evacuating a user in an emergency situation, a disaster for example, and the like).
Ebdon further discloses and EMS comprising an interface, control circuitry (Fig. 1 and Fig. 3 (interface(s) 23, 20, 17.  Fig. 9 – 61 and 71),  as required by claims 24 and 31.

Re: Claim(s) 19, 25
Ebdon in view of Hamada discloses those limitations as set forth in the rejection of claim(s) 18 above.
Ebdon further discloses obtaining status information from the plurality of personal UWB devices; wherein the determining the evacuation plan based on the obtained status information from the plurality of personal UWB devices (0033, 0034, 0039).

Re: Claim(s) 20, 26
Ebdon in view of Hamada discloses those limitations as set forth in the rejection of claim(s) 18 above.
Ebdon further discloses validating the alarm notification based on the information obtained about facilities in the building (0035-0036).

Re: Claim(s) 22, 28
Ebdon in view of Hamada discloses those limitations as set forth in the rejection of claim(s) 18 above.
Ebdon further discloses receiving control input from a human operator; wherein the defining real-time guidance that is specific to each personal UWB device is further based on the received control input from a human operator (0039).

Claim(s) 21, 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ebdon in view of Hamada as applied to claims 18 and 20 above, and further in view of WO 2015/057187 A1 to Wilson, Richard A.

Re: Claim(s) 21, 27
Ebdon in view of Hamada discloses those limitations as set forth in the rejection of claim(s) 18 and 20 above.  
Ebdon in view of Hamada does/do not appear to explicitly disclose in response to validating the received alarm notification, forwarding the alarm notification to one or more emergency services.
However, attention is directed to Wilson which discloses said limitation (0040 – last sentence – verification/validation detail disclosed.  0042 – Public notification detail disclosed).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Ebdon in view of Hamada invention by employing the teaching as taught by Wilson to provide the ability to inform one or more emergency services upon validation of the alarm.  The motivation for the combination is given by Wilson (0001).

Claim(s) 23, 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ebdon in view of Hamada as applied to claim 24 above, and further in view of US 20150137967 A1 to Wedig; Kurt J. et al.

Re: Claim(s) 23, 29
Ebdon in view of Hamada discloses those limitations as set forth in the rejection of claim(s) 24 above.  
Ebdon in view of Hamada does/do not appear to explicitly disclose accessing historical evacuation information from a database; wherein the determining the evacuation plans which are personal UWB device specific is further based on the historical evacuation information.
However, attention is directed to Wedig which discloses said limitation (0060 - the one or more evacuation routes can be determined based at least in part on the occupancy information … he occupancy information can be used to designate multiple evacuation routes based on the number of people known to be in a given area and/or the number of people expected to be in a given area based on historical occupancy patterns).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Ebdon in view of Hamada invention by employing the teaching as taught by Wedig to provide the ability to rely upon historical occupancy data (i.e. as it relates to evacuation) in order to formulate an evacuation route.  The motivation for the combination is given by Wedig (0002 - the inventors have perceived an intelligent evacuation system to help individuals successfully evacuate a building in the event of an evacuation condition).

Claim(s) 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ebdon in view of Hamada as applied to claim 18 above, and further in view of US 20080062167 A1 to Boggs; Joseph A. et al.

Re: Claim(s) 30
Ebdon in view of Hamada discloses those limitations as set forth in the rejection of claim(s) 18 above.  
Ebdon in view of Hamada does/do not appear to explicitly disclose wherein the control circuitry further comprises an analytics engine configured to perform machine learning.
However, attention is directed to Boggs which discloses said limitation (0117-0118 - In any complex, dynamic and potentially life-threatening situation, it may become difficult for personnel to assess the situation quickly and form an appropriate response. To address such situations, the system 100 can include a situational awareness response module 145 in communication with the 3-D rendering module 120. The situational awareness response module 145 is configured to generate one or more proposed responses to an emergency situation or any other critical situation occurring in, on or around the structure. The situational awareness response module 145 can be comprised of suitable algorithms, Boolean or other logic functions or rules, neural networks, and/or forms of artificial intelligence that are capable of learning information about an event and, based on that information, formulate responses to counter the event … As part of the proposed responses to either simulated or actual scenarios, it may be necessary to evacuate the structure while allowing response personnel to locate the source of the problem or event occurring within the structure. … The path selection module 150 is configured to determine ingress and/or egress routes or other paths through the structure using the structural information and situational awareness information associated with the structure. For example, the egress routes can be evacuation routes from the structure for individuals located in the building).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Ebdon in view of Hamada invention by employing the teaching as taught by Boggs to provide the ability to implement AI for the purpose of learning an appropriate response in determining an evacuation route for a user in response to an emergency.  The motivation for the combination is given by Boggs (0003 - The present invention relates to information systems. More particularly, the present invention relates to a computer-based system and method for providing real-time or near real-time situational awareness for a structure using three-dimensional modeling).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KASHIF SIDDIQUI whose telephone number is (571)270-3188.  The examiner can normally be reached on M-R 6:00 EST to 16:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Rutkowski can be reached on 571-270-1215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KASHIF SIDDIQUI/Primary Examiner, Art Unit 2415